DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2021 has been entered.
Response to Arguments
The amendment to claim 1 overcomes the rejection under 35 U.S.C. 112(d).  Thus, the rejection is withdrawn.  Remarks, 7.
On page 7 of the Remarks, Applicant contends Gallery fails to teach detachably attaching a GPS speedometer to an object.  Examiner does not agree, but finds the argument moot in view of the teachings of Garmin, which explicitly teaches a GPS speedometer that can detach and attach to a bicycle’s handlebar.  Because the rejection of claim 1 relies on what the combined teachings of Gallery and Garmin would teach or suggest to one of ordinary skill in the art, Examiner finds Applicant’s argument unavailing.  Thus, the rejection under 35 U.S.C. 103 is sustained.
On pages 7–8 of the Remarks, Applicant contends the previous prior art relied upon fails to teach or suggest suction cups, among other claimed features.  Examiner finds the argument moot in view of the new grounds of rejection necessitated by amendment.  Specifically, Examiner now relies on the teachings of Zenoff to teach the 
On page 9 of the Remarks, Applicant presents an argument with respect to claim 12, which is not understood.  Examiner finds no persuasive argument with respect to claim 12 that would appear to substantively address the rejection of record.  A “mere recitation of the claim elements and a naked assertion that the corresponding elements [are] not found in the prior art” is not persuasive of error.  See In re Lovin, 652 F.3d 1349, 1357 (Fed. Cir. 2011).    
On page 9 of the Remarks, Applicant presents an argument with respect to claim 13, which is not understood.  Examiner finds no persuasive argument with respect to claim 13 that would appear to substantively address the rejection of record.  Attorney arguments and conclusory statements unsupported by factual evidence are entitled to little probative value.  In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997).
On pages 9–10 of the Remarks, Applicant contends with respect to claim 14 that although Gallery teaches wireless communication, Gallery’s teaching of coupling the devices overrides the other teachings of Gallery.  Examiner disagrees.  Prior art can depict a certain embodiment, but then also suggest other embodiments.  In this case, Examiner finds at least the combination of Gallery and Garmin teaches wirelessly transmitting GPS speed data to a display that is at a distance away, such as through a Bluetooth connection.
On page 10 of the Remarks, Applicant contends, “Parara is totally silent regarding any GPS device being worn at the user’s hand…”  Examiner finds the attack 
On pages 10–12 of the Remarks, Applicant contends claims 9, 10, and 15–18 are not taught by the prior art of record, but uses merely conclusory statements about the patentability without substantively addressing what the prior art would teach or suggest to one of ordinary skill in the art.  Examiner finds the arguments present a combination of attacking references individually and making conclusory arguments about what the combination would teach or suggest.  A “mere recitation of the claim elements and a naked assertion that the corresponding elements [are] not found in the prior art” is not persuasive of error.  See In re Lovin, 652 F.3d 1349, 1357 (Fed. Cir. 2011).  Furthermore, “one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.”  MPEP 2145(IV).  For the foregoing reasons, Examiner is not persuaded of error.  Accordingly, the rejections under 35 U.S.C. 103 are sustained.
Examiner incorporates herein previous responses to arguments.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 4–8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, the claims first purport to establish that the “transmission link” is wireless (in claim 4), but then go on to claim that the transmission link has a “rotatable joint” (claims 5 and 7), “bendable 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Examiner finds the claimed invention and the numerous claimed embodiments are mere combinations of prior art elements (prior art GPS speedometer combined with various prior art display technologies, display positions, power provision, and/or uses).  Examiner finds original claims 5–7 are embodied by prior art heads-up displays (HUD) for motorcyclists wherein the HUD is attachable to a helmet and provides information such as GPS speed.  Companies such as Nuviz, Skully, Hudway, and Livemap have offered products that antedate the filing date of this application.  Claim 8 provides the 
Claims 1, 3, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gallery (US 2015/0338659 A1) and Garmin, “Edge 20/25:  The Smallest and Lightest GPS Bike Computer with Connected Features from Garmin,” June 24, 2015, accessed 06/02/2020 at https://‌www.‌youtube.‌com/‌watch?v=‌XIro1Z585FU. (herein “Garmin”).
Regarding claim 1, the combination of Gallery and Garmin teaches or suggests a transportation information display device for a vehicle, comprising:  a GPS speedometer for obtaining a current speed of the vehicle by computing a current speed of said GPS speedometer, wherein said GPS speedometer comprises a housing (Garmin, minute 0:12:  teaches a GPS speedometer in a housing; Gallery, Abstract:  teaches housing(s) for the display and GPS; see also Garmin, minute 0:18:  teaches a housing for all components of the GPS receiver and display), a GPS antenna provided at said housing for receiving GPS signal (Garmin does not appear to teach what Gallery teaches; Gallery, ¶ 0028:  teaches a GPS receiver; Examiner finds it inherent to have a GPS antenna for a GPS module because GPS data wirelessly comes from satellites, all such wireless technology requiring an antenna), and a GPS module received in said housing for serving as a circuit to convert the GPS signal into GPS data and convert the GPS data into a current speed signal of the vehicle (Gallery, ¶ 0028:  teaches a GPS receiver in a helmet mounted display (HMD) device; Gallery, ¶ 0029:  teaches that the GPS data can be from a smartphone; see also Gallery, ¶ 0035; Gallery, ¶ 0037:  teaches the HMD can display speed information to ; a display unit adapted for displaying a current speed of the vehicle from said GPS speedometer (see preceding limitation); a first attachment provided at said housing for detachably attaching said GPS speedometer to an object (Garmin, minute 0:10:  teaches the GPS speedometer housing has a twist-lock attachment on the housing that locks onto a bracket using a quarter turn to engage the tabs on the left and right flanks); and a data transmission link operatively linking between said GPS speedometer and said display unit to send the current speed signal of the vehicle from said GPS module to said display unit, wherein a distance between said GPS speedometer and said display unit is adjustable and extendable via said data transmission link, such that when said GPS speedometer is detachably attached via said first attachment, said display unit is selectively supported at a desired location for providing a visualization of the current speed of the vehicle into a visual field of a driver within the driver's line of sight without requiring the driver to remove said visual field away from the road (Gallery, ¶¶ 0028–0030:  teaches that the GPS sensor can be either integrated into the HMD or on a peripheral device separate from the HMD, the HMD being a monocular device in the field of view of the 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine or modify the elements taught by Gallery, with those of Garmin, because the combination of GPS speed data for a heads-up display (HUD) is explicitly taught, or at least suggested, in paragraph [0037] of Gallery and because combining GPS speed with information provided to a vehicle operator represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations or modifications of Gallery and Garmin used in this Office Action unless otherwise noted.
Regarding claim 3, the combination of Gallery and Garmin teaches or suggests the transportation information display device, as recited in claim 2, further comprising a power source which is rechargeable and is received in said housing for electrically powering said GPS speedometer and said display unit (Gallery, ¶ 0026:  teaches a battery disposed in the housing; Garmin, minute 0:16:  shows a battery icon for displaying the “charge” left in the battery; Examiner finds such teachings of the prior art render obvious Applicant’s rechargeable battery).
Regarding claim 11, the combination of Gallery and Garmin teaches or suggests the transportation information display device, as recited in claim 1, wherein said data transmission link comprises a transmission cable electrically connecting said GPS speedometer to said display unit .
Claims 4–7 are rejected under 35 U.S.C. 103 as being unpatentable over Gallery, Garmin, and Zenoff (US 2016/0026423 A1).
Regarding claim 4, the combination of Gallery, Garmin, and Zenoff teaches or suggests the transportation information display device, as recited in claim 3, further comprising a second attachment provided at said display unit for attaching said display unit onto a desire location of a windshield of the vehicle, wherein said first attachment comprises a detachable clip provided at said housing for detachably clipping at a handbar of the vehicle which is a motorcycle, wherein said second attachment comprises a self-adhesive film provided at said display unit for adhering said display unit on the windshield of the vehicle, wherein said data transmission link is a wireless connection formed between said GPS speedometer and said display unit (see rejection under 35 U.S.C. 112(b); Examiner finds the skilled artisan could just as easily mount the sensor to a windshield or any other object; Gallery, ¶ 0038:  teaches the display portion can rotate or pivot with respect to the mounted portion (housing the GPS and processor modules, etc.); Gallery, ¶ 0028:  teaches the assembly can be a wired assembly; Neither Gallery, nor Garmin teaches clips, suction cups, magnetic attachment, or adhesive like Zenoff’s paragraphs [0092], [0112], [0117], and [0120] respectively; In view of the prior art as a whole and one having ordinary skill in the art, Examiner finds none of Applicant’s disclosed attachment means would overcome a finding of obviousness).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine or modify the elements taught by 
Regarding claim 5, the combination of Gallery, Garmin, and Zenoff teaches or suggests the transportation information display device, as recited in claim 3, wherein said data transmission link comprises a rotatable joint rotatably coupling said display unit at said housing of said GPS speedometer, such that when said GPS speedometer is fixed at a desire location via said first attachment, said display unit is capable of being rotated to selectively adjust a viewing angle thereof, wherein said first attachment comprises a suction cup provided at said housing for detachably coupling said housing on a windshield of the vehicle 
Regarding claim 6, the combination of Gallery, Garmin, and Zenoff teaches or suggests the transportation information display device, as recited in claim 3, wherein said data transmission link comprises a bendable adjusting arm, which is made of bendable material, having one end connected to said housing of said GPS speedometer and another end connected to said display unit, and a transmission cable extended within said bendable adjusting arm to electrically connect said GPS module to said display unit, such that said bendable adjusting arm is selectively bent to adjust a position of said display unit so as to selectively adjust a viewing angle thereof (Gallery, ¶ 0038:  teaches the display portion can rotate or pivot with respect to the mounted portion (housing the GPS and processor modules, etc.); Gallery, ¶ 0028:  teaches the assembly can be a wired assembly; Examiner notes Applicant’s original claim did not recited, but likely meant the arm is made out of a bendable material as opposed to using a bending mechanism such as a hinge; Gallery, ¶ 0038:  teaches a hinged system, however, Examiner finds a bendable arm made from bendable material is a mere prior art combination that would have been obvious to the skilled artisan), wherein said first attachment comprises a self-adhesive film provided at said housing for detachably adhering said housing on a helmet surface 
Regarding claim 7, the combination of Gallery, Garmin, and Zenoff teaches or suggests the transportation information display device, as recited in claim 3, wherein said first attachment is a headgear attachment provided at said housing for detachably attaching said GPS speedometer at the headgear (Gallery, ¶ 0039 et seq. teaches the mounting system of the GPS display device), wherein said headgear comprises a clip provided at said housing for detachably clipping at a visor of the headgear (Zenoff, ¶ 0092:  teaches clips as a type of attachment means that a skilled artisan would consider as an attachment solution), wherein said data transmission link comprises a rotatable joint rotatably coupling said display unit at said housing of said GPS speedometer, such that when said GPS speedometer is coupled at the headgear via said headgear attachment, said display unit is capable of being rotated to selectively adjust a viewing angle thereof (Gallery, ¶ 0038:  teaches the display portion can rotate or pivot with respect to the mounted portion (housing the GPS and processor modules, etc.) for correct viewing).
Claims 12–14 are rejected under 35 U.S.C. 103 as being unpatentable over Gallery, Garmin, and Mader (US 2018/0276908 A1).
Regarding claim 12, the combination of Gallery, Garmin, and Mader teaches or suggests the transportation information display device, as recited in claim 1, wherein said display unit comprises a flexible screen film for displaying the current speed of the vehicle, and a self-adhesive film provided at said flexible screen film for adhering said flexible screen film on a surface, wherein said data transmission link comprises a transmission cable electrically connected said GPS speedometer to said flexible screen film (Mader, ¶ 0016:  teaches the HUD 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Gallery and Garmin, with those of Mader, because all three references are drawn to vehicle displays and because such a combination represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Gallery, Garmin, and Mader used in this Office Action unless otherwise noted.
Regarding claim 13, the combination of Gallery, Garmin, and Mader teaches or suggests the transportation information display device, as recited in claim 1, further comprising a solar cell electrically connected to said display unit for converting solar energy into electrical energy for said display unit (Mader, ¶ 0021:  teaches a solar charging system for the smart mirror) and a self-adhesive film provided at said display unit for adhering said display unit on a surface of the object (Mader, ¶ 0016:  teaches the HUD display may be applied to the windshield as a “stick-on film”).
Regarding claim 14, the combination of Gallery, Garmin, and Mader teaches or suggests the transportation information display device, as recited in claim 13, wherein said display unit is wirelessly connected to said GPS speedometer, wherein said GPS speedometer and said display unit are placed at different locations (Gallery, ¶¶ 0028–0029:  teaches the display unit can be wirelessly connected to, and thus separated from, the GPS).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gallery, Garmin, and Parara (US 2016/0338642 A1).
Regarding claim 8, the combination of Gallery, Garmin, and Parara teaches or suggests the transportation information display device, as recited in claim 3, wherein said first attachment comprises a wrist band provided at said housing for detachably attaching said GPS speedometer at a wrist of a user, wherein said data transmission link comprises a foldable joint foldably coupling said display unit at said housing of said GPS speedometer, such that when said GPS speedometer is coupled at the wrist via said wrist band, said display unit is capable of being unfolded to selectively adjust a viewing angle thereof (Parara, Figs. 12 and 13:  teach a smart watch that is foldable and able to rotate the display toward the viewer).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Gallery and Garmin, with those of Parara, because all three references are drawn to small or wearable GPS displays, because rotatable watch displays allow for better screen viewing (Parara, ¶ 0044), and because such a combination represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Gallery, Garmin, and Parara used in this Office Action unless otherwise noted.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gallery, Garmin, and Rodriguez (US 2017/0185716 A1).
Regarding claim 9, the combination of Gallery, Garmin, and Rodriguez teaches or suggests the transportation information display device, as recited in claim 3, wherein said housing of said GPS speedometer is integrally formed with a spectacle frame while said display unit is provided at an inner surface of a spectacle lens to form an integrated eye gear (Rodriguez, ¶ 0028:  teaches a display on the inner surface of a lens of eyewear).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Gallery and Garmin, with those of Rodriguez, because all three references are drawn to small or wearable HMD displays and because combining GPS speed HMD technology with displaying content on an inner surface of a lens (Rodriguez, ¶ 0028) represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Gallery, Garmin, and Rodriguez used in this Office Action unless otherwise noted.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gallery, Garmin, and Eastwood (US 2018/0292660 A1).
Regarding claim 10, the combination of Gallery, Garmin, and Eastwood teaches or suggests the transportation information display device, as recited in claim 3, further comprising a second attachment provided at said display unit for attaching said display unit onto an inner surface of a spectacle lens, wherein said first attachment comprises a detachable clip provided at said housing for detachably clipping said housing at a spectacle frame, wherein said second attachment comprises a self-adhesive film provided at said display unit for adhering said display unit on an inner surface of a spectacle lens (Paragraph [0067] of Applicant’s Specification explains that the second attachment means is an adhesive; According to Merriam-Webster, to laminate means “to unite (layers of material) by an adhesive or other means”; Eastwood, ¶ 0030:  teaches the display portion of the glasses 128 is laminated with the lens 122).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Gallery and Garmin, with those of Eastwood, because all three references are drawn to small or wearable HMD displays and because combining GPS speed HMD technology with displaying content on a surface of a lens (Eastwood, ¶ 0030) represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Gallery, Garmin, and Eastwood used in this Office Action unless otherwise noted.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gallery, Garmin, Mader, and Majoros (US 2017/0267060 A1).
Regarding claim 15, the combination of Gallery, Garmin, Mader, and Majoros teaches or suggests the transportation information display device, as recited in claim 3, further comprising a photocell switch provided at said housing and electrically connected to said power source to automatically switch on and off said GPS speedometer (Mader, ¶ 0050:  teaches automatically turning off the GPS speedometer, which is part of the smart mirror (¶ 0016), upon the GPS speed 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Gallery, Garmin, and Mader, with those of Majoros, because all four references are drawn to vehicle components, because adding a photocell switch to an off-vehicle accessory can be useful for power management (Majoros, ¶ 0017), and because combining a photocell switch with a GPS HUD represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Gallery, Garmin, Mader, and Majoros used in this Office Action unless otherwise noted.
Claims 16–18 are rejected under 35 U.S.C. 103 as being unpatentable over Gallery, Garmin, and Cai (US 2018/0348000 A1).
Regarding claim 16, the combination of Gallery, Garmin, and Cai teaches or suggests the transportation information display device, as recited in claim 1, further comprising a speed setting module built-in with said GPS speedometer to operatively link to said display unit, wherein said speed setting module is configured to generate a speed warning signal on said display unit in response to said GPS data (Cai, ¶ 0046:  teaches displaying speed warnings).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Gallery and Garmin, with those of Cai, because all three references are drawn to small or wearable HMD displays and because combining GPS speed HMD technology with displaying 
Regarding claim 17, the combination of Gallery, Garmin, and Cai teaches or suggests the transportation information display device, as recited in claim 16, wherein said speed setting module comprises a light indicator provided at said display unit for generating said speed warning signal, wherein said light indicator comprises a LED light bulb provided at said display unit to generate light flashing as said speed light indicator (Cai, ¶ 0046:  teaches displaying speed warnings).
Regarding claim 18, the combination of Gallery, Garmin, and Cai teaches or suggests the transportation information display device, as recited in claim 16, wherein said speed setting module comprises a manual setter operatively connected to said GPS speedometer for manually setting a speed limit to generate said speed warning signal (Cai, ¶ 0046:  teaches displaying speed warnings).
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gallery, Garmin, and Berardinelli (US 9,939,784 B1).
Regarding claim 19, the combination of Gallery, Garmin, and Berardinelli teaches or suggests the transportation information display device, as recited in claim 16, wherein said speed setting module comprises a track mode setter programmed to:  determine a track layout of a racetrack in response to the GPS data; manually set a maximum speed at each section of the racetrack; and indicate the maximum speed, which is manually set, on said display unit when said GPS speedometer moves at the racetrack (Examiner finds it obvious that different portions of a roadway have different speed limits; Examiner finds the recitations drawn to a racetrack are intended use recitations that have no functional purpose; Berardinelli, col. 2, ll. 17–27:  teaches recording travel paths, i.e. tracks and entering information about portions of the track; Examiner finds such a teaching suggests the claimed features to one having ordinary skill in the art).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Gallery and Garmin, with those of Berardinelli, because all three references are drawn to small or wearable GPS displays and because combining GPS speed HMD technology with recording tracks or speed data (Berardinelli, col. 2, ll. 17–27) represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Gallery, Garmin, and Berardinelli used in this Office Action unless otherwise noted.
Regarding claim 20, the combination of Gallery, Garmin, and Berardinelli teaches or suggests the transportation information display device, as recited in claim 1, wherein said GPS speedometer comprises a recording module recording the current speed of the vehicle in response to said GPS data within a predetermined time interval (Berardinelli, col. 2, ll. 17–27:  teaches recording travel data such as distance and time, suggesting speed could also be recorded by the GPS device).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Abramson (US 2016/0205238 A1) teaches the speed of a vehicle being determined by a GPS (¶ 0830).
Daniels (US 2019/0346925 A1) teaches vehicle speed determined by GPS (¶ 0190).
Liu (US 2017/0261941 A1) teaches a rotatable smart watch display (e.g. Figs. 9 and 10).
Youtube’s video on NUVIZ head up display accessed on 01/10/2020 at  https://www.youtube.com/watch?v=CeBGChiQEdY
Garmin, “Edge 20/25:  The Smallest and Lightest GPS Bike Computer with Connected Features from Garmin,” June 24, 2015, accessed 06/02/2020 at https://‌www.youtube.com/‌watch?‌time_continue=‌‌46&v=‌XIro1Z585FU&feature=emb_title

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached on Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL J HESS/Primary Examiner, Art Unit 2481